Citation Nr: 1711689	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and awarded a 30 percent disability rating. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of those proceedings is of record.

On March 19, 2015, VA's Deputy General Counsel for Legal Policy issued guidance on the issue of whether the Board may advance a case on the docket due to a Veteran Law Judge's impending retirement.  OGC concluded that the Board is not precluded from advancing cases on the docket under 38 U.S.C. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of Veterans Law Judge's pending retirement.  

In advancing a case on the docket due to an impending Veterans Law Judge retirement, the Board must consider whether such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic, and in making any determination, the Board should weigh the benefit to the individual claimant(s) for whom advancement is proposed, the impact on other claimants that would result from advancing the cases, and the impact on other claimants that would result if the cases are not advanced and are reassigned to another VLJ to conduct a new hearing prior to rendering a decision.  The Board has decided to advance this case on the docket given the Veterans Law Judge's impending retirement this spring.

Although the issue of entitlement to a TDIU was not certified for appeal, the Veteran has raised the issue of unemployability due to his service-connected disability during the pendency of the present claim.  Therefore, the issue of entitlement to TDIU is raised by the record and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, service connection is in effect for PTSD which is currently rated as 30 percent disabling.  In his June 2012 notice of disagreement and again at his February 2016 Board hearing the, the Veteran reported that his PTSD has worsened since the most recent VA examination in December 2012.  Therefore, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be remanded.

Additionally, at his Board hearing, the Veteran raised the issue that his PTSD prevents him from maintaining substantially gainful employment.  Accordingly, the claim for TDIU is properly before the Board and also must be remanded so that the Veteran can be afforded appropriate notice and an opportunity to comment on his prior employment, education, training, and the impact of his service-connected disability on his employability.  See Rice, 22 Vet. App. 447.  

Finally, any outstanding VA treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any outstanding VA treatment records that pertain to the Veteran. 

2.  Provide the Veteran and his representative proper notification regarding his claim for TDIU, to include a VA Form 21-8940.  The letter must give the Veteran the opportunity to address how his service-connected disability impacts his ability to work.

3.  After the above development has been completed, schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his PTSD. The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and any necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning, the severity of his PTSD and its impact of his on his daily activities and ability to work.

The examiner should report all findings and provide an explanation for all elements of his/her opinion.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




